 

Oo oOo nN DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

p
ERK, U.S. DISTRICT COURT

CLERK, U.S
EASTERN Dig
2 OIsT CALIFORNIA
PUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:20-CR-00016-1-DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
SAUL GIOVANNI ONTIVEROS )
SOLIS, )
)
Defendant. )

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. Const., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Virna Santos be appointed to represent the above
defendant in this case effective nunc pro tunc to February 10, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 2/12/2020

pt
HON. SHEILA K. OBERTO
United States Magistrate Judge

 

 

 

 
